Case: 4:19-cv-00112-AGF Doc. #: 5-1 Filed: 01/28/19 Page: 1 of 2 PageID #: 142



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI


   DAVID DIXON, et al.,
             Plaintiffs,

          v.

                                                               Case No. 4:19-cv-112
   CITY OF ST. LOUIS, et al.,

                  Defendants.




                                    [PROPOSED] ORDER

         Upon consideration of Plaintiffs’ Motion for Temporary Restraining Order, it is

  ORDERED that the motion is GRANTED. Defendant Commissioner Dale Glass is hereby

  restrained from detaining Plaintiffs because of their inability to satisfy monetary conditions

  of release unless Plaintiffs are immediately provided notice and a hearing for a

  determination of whether each Plaintiff has the ability to satisfy the monetary conditions

  of release; if not, whether the de facto detention order is necessary to advance a compelling

  government interest; and whether there exist any less-restrictive alternatives to detaining

  Plaintiffs. For any such hearing to permit Commissioner Glass to continue to detain

  Plaintiffs, there must be a substantive finding that detention is necessary and there are no

  available less-restrictive alternatives.   Additionally, for any such hearing to permit

  Commissioner Glass to continue to detain Plaintiffs, the following procedures must be

  afforded: Plaintiffs shall have the right to be represented by court-appointed counsel, who

  must have an opportunity to present evidence and argument; findings regarding ability to
Case: 4:19-cv-00112-AGF Doc. #: 5-1 Filed: 01/28/19 Page: 2 of 2 PageID #: 143



  pay, the need for detention, and alternatives to detention must be made on the record; and

  any finding that detention is necessary must be supported by clear and convincing

  evidence.

         Ordered this           day of                        , 2019




                                                      United States District Judge
